Citation Nr: 1512846	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for disability due to status post L5-S1 herniated disk with laminectomy, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for disability due to chondromalacia, right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for disability due to chondromalacia, left knee, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for disability due to status post surgical correction, hammer toe deformity of the second toe, right foot, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In May 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In February 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for a back disability and  chondromalacia of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At her February 2014 hearing before the Board, the Veteran withdrew her appeal concerning entitlement to a compensable rating for a disability due to status post surgical correction of a hammer toe deformity of the second toe on the right foot.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to a compensable rating for a disability due to status post surgical correction of a hammer toe deformity of the second toe on the right foot have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran has withdrawn the issue of entitlement to a compensable rating for a disability due to status post surgical correction of a hammer toe deformity of the second toe on the right foot, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  Id.  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2014).  

At her February 2014 hearing before the Board, the Veteran withdrew her pending appeal of entitlement to a compensable rating for a disability due to status post surgical correction of a hammer toe deformity of the second toe on the right foot on the record.  As the Veteran has withdrawn her appeal as to the issue of entitlement to a compensable rating for a disability due to status post surgical correction of a hammer toe deformity of the second toe on the right foot, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to a compensable rating for a disability due to status post surgical correction of a hammer toe deformity of the second toe on the right foot is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal concerning the issue of entitlement to a compensable rating for a disability due to status post surgical correction of a hammer toe deformity of the second toe on the right foot is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking entitlement to a disability evaluation in excess of 20 percent for disability due to status post L5-S1 herniated disk with laminectomy.  In addition, the Veteran is seeking entitlement to an increased evaluation for chondromalacia affecting the right knee and left knee, currently evaluated as 10 percent disabling for each knee.  However, the Board must remand the claims in order to obtain new VA medical examinations prior to adjudication of the claims.

The most recent VA examinations for the Veteran's back and knees were in November 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than three years, the November 2011 VA examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability of the Veteran's back and knees in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).         

At her February 2014 Board hearing, the Veteran testified that her back has worsened since her November 2011 VA examination.  Her back feels weak and unsupported.  When she reaches for something, she has to squat and reach.  After cleaning the house for an hour, she is crooked over and unable to stand straight.  The Veteran went to the Memphis VA Medical Center in the fall of 2011 or 2012 because she could feel the vertebrae popping and pulling when she would reach for something, which was new.  She underwent a course of physical therapy in about May or June the following year.                  

The Veteran also testified at her February 2014 Board hearing that her chondromalacia of the knees has gotten worse since her November 2011 VA examination.  She testified that range of motion was evaluated at the VA examination while she was lying on her back; however, it is with walking that she has popping, locking, and instability of both knees.  The majority of her instability occurs when she is going upstairs or walking long distances.  She has to use a handrail to get up stairs or she would fall.  She also has difficulty going from a seated to standing position, such as getting out of a car.  She has pain at a 7-8/10 level every day and her knees are very weak and shift a little bit.  Also, since the November 2011 examination, the Veteran was evaluated by a VA orthopedist who recommended Synvisc injections because of the instability and likely inflammation.  The Veteran opted for more conservative treatment consisting of the use of knee braces and three to four months of kinensio therapy in the fall of 2011 to spring of 2012.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the Veteran's statements and the medical evidence since the November 2011 VA examinations suggest a change in the Veteran's symptomatology, the Board finds that additional evaluations would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for new VA examinations of the Veteran's back at the L5-S1 level and chondromalacia of the knees, to include a neurological examination.  

VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim file does not include all VA medical records that may be relevant to the Veteran's claim; accordingly, VA medical records from September 20, 2010 to the present (excluding the November 2011 VA examination reports) that are not currently of record must be obtained, particularly records from VA medical centers in Memphis, Tennessee and Little Rock, Arkansas.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any treatment the Veteran received for her back and knees from VA medical centers,  particularly those in Memphis, Tennessee and Little Rock, Arkansas, dating since September 20, 2010 to the present (excluding the November 2011 VA examination reports).  All attempts to procure these records should be documented in the claims file.

2.  After any newly obtained records are associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner competent to determine the current level of severity of the Veteran's back disability due to status post L5-S1 herniated disk with laminectomy (hereinafter "Back Disability") and chondromalacia of the knees.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies, to include appropriate imaging of the Veteran's right and left knees and range of motion studies in degrees, should be performed, and all clinical findings should be reported in detail.  

Back Disability 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also note whether the Veteran's back disability results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician, and the total duration of the episodes over the past 12 months. 

The examiner should also state whether the Veteran's service-connected Back Disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy or neuralgia as a result of her Back Disability.  If so, the examiner should indicate whether such results in mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

Chondromalacia of the Knees 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The examiner also should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and, if so, the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


